Citation Nr: 0719721	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1979 and July 1984 to May 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a low back 
disability was denied in December 2000, and evidence 
presented since December 2000 relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 

2.  The veteran's medical records indicate continuity of 
symptomatology since 1975.


CONCLUSIONS OF LAW

1.  The December 2000 decision denying service connection for 
a low back disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence sufficient to reopen the claim 
has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial disability rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board, and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The decision below reopens and grants service 
connection for a back disability.  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist.

A claim for service connection for a low back disability was 
denied in December 2000.  The December 2000 decision denying 
service connection for a low back disability is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The December 2000 RO decision denied service connection due 
to lack of evidence that a chronic disability was incurred in 
or aggravated by military service.  Evidence submitted 
subsequent to that decision includes lay statements 
describing the veteran's back problems as being chronic in 
the late 1980s (in svc) and additional testimony by the 
veteran placing the onset of symptoms in parachute training 
in the 1970s.  This evidence is new and material and raises a 
reasonable possibility of substantiating the claim, 
suggesting the existence of a chronic low back disability in 
service.  Consequently, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the March 2004 rating 
decision reopened the claim and considered it on the merits; 
and the veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the veteran in conducting a de novo 
review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records indicate treatment for 
low back pain and spasms and assessments such as "chronic 
back ailment," lumbosacral strain, recurrent lumbosacral 
spasms, low back pain with spasms, and acute lumbar strain.  
See January and August 1975, January and February 1976, and 
January and April 1992 service medical records.

Although examination records dating in November 1982, October 
1983, December 1987, and May 1992 report normal findings for 
the spine, the veteran's post-service medical records 
indicate continuous complaints of and treatment for low back 
pain.  See, e.g., September and October 1998, February, June, 
and September 1999, and January and May 2000 VA treatment 
records.  

May 2000 VA magnetic resonance imaging (MRI) scan and 
computerized tomography (CT) records led to the assessments 
of mild lumbar canal stenosis and left sacroiliitis.  An 
October 2004 MRI record indicated that the veteran had 
degenerative disc disease at L4, L5, and S1 with bulging 
disc, which impacts the L5 nerve root on the left side.  

A VA examination was conducted in June 2005, and the record 
reports the examiner's diagnosis of chronic spinal sprain 
involving mainly the lumbar area with left-sided sciatica.  
The examiner opined that the veteran's lumbar changes were 
the result of "normal aging changes following no specific 
injury while on active duty."  

Although the service medical records do not report any 
"specific injury," and the 2005 examiner gave a negative 
nexus opinion, the Board finds that the preponderance of the 
evidence favors granting service connection.  The evidence of 
record indicates treatment for low back pain dating from 
service to the present.  This continuity of symptoms 
outweighs the absence of a "specific injury" in service, 
especially in light of the findings of chronic low back 
problems in service.  Consequently, service connection is 
granted for a low back disability.  


ORDER

The claim for service connection for a low back disability is 
reopened, and service connection is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


